                             3:18-cv-03205-SLD-JEH # 36                 Page 1 of 5
                                                                                                           E-FILED
                                                                          Wednesday, 21 October, 2020 08:07:40 AM
                                                                                      Clerk, U.S. District Court, ILCD

                                      IN THE
                           UNITED STATES DISTRICT COURT
                        FOR THE CENTRAL DISTRICT OF ILLINOIS
                               ROCK ISLAND DIVISION

NATHAN COBBS,
    Plaintiff,

v.                                                           Case No. 4:18-cv-03205-SLD-JEH

CAMERON WATSON, et al.,
    Defendants.

                                                    Order

           Before the Court is a Motion to Stay Discovery (D. 33) filed by the
Defendants, Matthew Lindsey, Scott Scoggan, and Todd Sheffler. 1 For the reasons
stated, infra, the motion is denied.
                                                        I
           The Plaintiff, Nathan Cobbs, filed a Complaint on August 16, 2018, alleging
that the Defendants used excessive force against him while he was an inmate in
the Illinois Department of Corrections at the Lawrence Correctional Center. (D. 1).
On April 21, 2020, this Court adopted a schedule for discovery, ordering that fact
discovery be completed by October 15, 2020, all discovery be completed by
February 15, 2021 and dispositive motions be filed no later than March 15, 2021.
(D. 24). On August 6, 2020, the Defendants filed a motion for summary judgment,
arguing that the Plaintiff failed to exhaust his administrative remedies as required
by the Prison Litigation Reform Act. (D. 26 at ECF p. 5, citing 42 U.S.C. § 1997e(a)).
The Plaintiff filed his Response thereto on October 8, 2020.




1   Citations to the docket are abbreviated as “(D.__ at ECF p. __).”
                                                        1
                     3:18-cv-03205-SLD-JEH # 36       Page 2 of 5




      On October 2, 2020, the Defendants filed their Motion to Stay Discovery,
now pending before the Court. (D. 33). According to the Defendants, Pavey v.
Conley, 544 F.3d 739 (7th Cir. 2008), provides that when an issue regarding
exhaustion of administrative remedies exists, pre-trial discovery should be limited
to the exhaustion issue until that issue is resolved. (D. 33 at ECF p. 1).
      The Plaintiff in his Response argues that Pavey does not mandate that a stay
of merits discovery be imposed by a court when an exhaustion issue is pending.
(D. 35 at ECF p. 7). Rather, whether to impose a stay is within the discretion of the
court, the Defendants bear the burden of establishing that a stay is appropriate,
and the factors this Court should weigh when deciding to impose a stay favor
allowing merits discovery to proceed. Specifically, the Plaintiff argues that merits
discovery has already begun, the Defendants waited over a year and eight months
to move to stay merits discovery after the filing of their Answer which raised an
exhaustion defense (D. 18), and delaying merits discovery will prejudice the
Plaintiff by making inmate witnesses more difficult to locate and further removing
potential witnesses’ memories from the events which precipitated the Complaint.
Id.
                                          II
      Federal Rule of Civil Procedure 26(c) gives a court the power to manage
discovery, which includes the power to stay discovery altogether. See e.g. U.S. v.
Miller, 2015 WL 10008847, *1 (N.D. Ind. Nov. 3, 2015). In the context of prisoner
litigation where exhaustion is at issue, Pavey addresses the ordinary sequence of
events, including the ordering of exhaustion and merits discovery. 544 F.3d at 742.
Specifically, Pavey states:
      The sequence to be followed in a case in which exhaustion is
      contested is therefore as follows: (1) The district judge conducts a
      hearing on exhaustion and permits whatever discovery relating
      to exhaustion he deems appropriate. (2) If the judge determines that
                                          2
                     3:18-cv-03205-SLD-JEH # 36      Page 3 of 5




      the prisoner did not exhaust his administrative remedies, the judge
      will then determine whether (a) the plaintiff has failed to exhaust his
      administrative remedies, and so he must go back and exhaust; (b) or,
      although he has not unexhausted administrative remedies, the failure
      to exhaust was innocent (as where prison officials prevent a prisoner
      from exhausting his remedies), and so he must be given another
      chance to exhaust (provided that there exist remedies that he will be
      permitted by the prison authorities to exhaust, so that he's not just
      being given a runaround); or (c) the failure to exhaust was the
      prisoner's fault, in which event the case is over. (3) If and when the
      judge determines that the prisoner has properly exhausted his
      administrative remedies, the case will proceed to pretrial discovery,
      and if necessary a trial, on the merits; and if there is a jury trial, the
      jury will make all necessary findings of fact without being bound by
      (or even informed of) any of the findings made by the district judge
      in determining that the prisoner had exhausted his administrative
      remedies.

Id. The court noted that “in the ordinary case discovery with respect to the merits
should be deferred until the issue of exhaustion is resolved.” Id. However, the
court also noted that “[t]here may be exceptional cases in which expeditious
resolution of the litigation requires that some discovery be permitted before the
issue of exhaustion is resolved,” such as where the “exhaustion issue and the
merits issue share common facts . . .” Id. Finally, the Court noted that this ordering
of events in prisoner litigation where exhaustion is an issue is meant to further
“the statutory goal of sparing federal courts the burden of prisoner litigation until
and unless the prisoner has exhausted his administrative remedies . . .” Id.
      Here, the Defendants’ sole basis for seeking a stay of discovery is Pavey.
However, by failing to invoke the sequence of events suggested in Pavey at the
appropriate time in this case, it is already too late to achieve the goal which Pavey
sought to promote by having exhaustion issues resolved prior to proceeding to
merits discovery. Specifically, the Defendants filed their Answer and Affirmative
Defenses on December 3, 2018, wherein they specifically raise the affirmative
                                          3
                    3:18-cv-03205-SLD-JEH # 36       Page 4 of 5




defense of the Plaintiff’s failure to exhaust his administrative remedies. (D. 18).
Then, on April 20, 2020, the parties submitted a joint discovery plan—the schedule
which this Court adopted and which is currently in place. (D. 23, 24). That plan
nowhere suggested staging discovery as Pavey suggests, but instead only
suggested staging fact and expert discovery. Discovery then proceeded for nearly
four months, when the Defendants filed on August 6, 2020 their motion for
summary judgment on the exhaustion issue. (D. 25). No motion to stay merits
discovery was filed simultaneously with that motion. Indeed, not until almost two
months later—six months since this Court adopted the parties’ proposed
schedule—did the Defendants file the motion now before the Court. (D. 33).
      Where a Defendant seeks to rely on Pavey to stay merits discovery pending
resolution of an exhaustion issue, it should do so at the earliest possible moment
and certainly before merits discovery has already begun. The Defendants here
were aware that exhaustion would be an issue as evidenced by their Answer, and
the latest point at which they should have requested staging exhaustion and merits
discovery was when the parties submitted their discovery plan to the Court. Had
the Defendants requested a stay of merits discovery at the time they submitted the
discovery plan, the sequence of events set forth in Pavey could have been followed
by this Court. By making their belated request now, when merits discovery has
already been ongoing for almost six months, the efficiencies sought to be furthered
by Pavey cannot be fully achieved. Accordingly, Pavey does not provide a basis for
staying merits discovery midstream under the circumstances of this case.
      Of course, Pavey is only one basis for seeking a stay of discovery. See Fed. R.
Civ. P. 26(c). A moving party seeking a stay can also demonstrate “good cause”
for such a stay, where the court would consider such factors as “whether the stay
will prejudice the non-movant; whether the stay will simplify the issues in the case;
and whether the stay will reduce the burden of litigation for the parties or the
                                         4
                     3:18-cv-03205-SLD-JEH # 36        Page 5 of 5




court.” Haper v. Central Wire Inc., 2020 WL 5230746, *1 (N.D. Ill. Sept. 2, 2020), citing
U.S. ex rel Robinson v. Indiana Univ. Health Inc., 2015 WL 3961221, *1 (S.D. Ind. June
30, 2015). Here, however, the Defendants cannot meet their burden of establishing
good cause for a stay because they make no argument aside from their reliance on
Pavey, which this Court has already rejected, supra.
                                           III
      For the reasons stated above, the motion to stay discovery is denied. (D. 33).
Any request to extend the existing discovery schedule in this case should be done
by motion, after the parties have conferred.
                                                                         It is so ordered.

                              Entered: October 21, 2020

                                s/Jonathan E. Hawley
                                U.S. Magistrate Judge




                                           5
